DETAILED ACTION

This Office Action is in response to the Appeal Brief, filed on November 12, 2021.  Primary Examiner acknowledges Claims 1-13, and 16-20 are pending in this application with Claims 14 and 15 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of Applicant’s Appeal Brief, Pages 5-13, and additional reconsideration, it is clear the Primary Examiner’s interpretation of the structure and function of the microprocessor did not sufficiently meet the claimed features of independent Claim 1 whereby “a valve in electrical communication with the microprocessor, the valve coupled to the first inlet and configured to adjust an amount of the first gas that flows from the first inlet”, “wherein flow rate of the respiratory gas is controlled by the microprocessor of the high flow therapy device adjusting the speed of the blower as the second gas flows toward the blower from the second inlet”, and “wherein the high flow therapy device is adapted to affect temperature within the humidification area and temperature within the heated delivery conduit”.  Consequently, the grounds of rejection under pre-AIA  103(a) over Cavallo in view of Gradon has been withdrawn.

Upon completion of an updated search, no additional prior art reference was able to be located by the Primary Examiner to better address the aforementioned metrics of the microprocessor.
Turning to the double patenting rejection, although Lewis et al. (8,333,194) and Landis et al. (9,427,547) clearly disclose the generic invention of the instant application having the features of a gas source and an air source supplied to a patient interface attached to a patient via a mixing area, humidification area, and a heated delivery conduit whereby the patient interface is a non-sealing respiratory interface, each of Lewis and Landis does not expressly disclose or teach the explicit structure and orientation which supplies the gas source and air source, and further the aforementioned metrics of the microprocessor.  Although the use of separate sources to supply gas to a patient are well known, the features of the “a valve in electrical communication with the microprocessor, the valve coupled to the first inlet and configured to adjust an amount of the first gas that flows from the first inlet”, “wherein flow rate of the respiratory gas is controlled by the microprocessor of the high flow therapy device adjusting the speed of the blower as the second gas flows toward the blower from the second inlet”, and “wherein the high flow therapy device is adapted to affect temperature within the humidification area and temperature within the heated delivery conduit” appear to be novel 
Therefore, Claims 1-13, and 16-20 are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785